DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 69-74, 76-82 and 86-98 are pending upon entry of amendment filed on 7/27/22.

3.	Upon entry of amendment filed on 7/27/22, the rejection of record has been withdrawn.

EXMINER’S AMENDMENT

4.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for the Examiner’s amendment was given in a telephone interview with Mr. Jeffrey Auerbach on 8/9/22.

6.	IN THE CLAIMS:

Cancel claims 86-98.

7. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 69-74 and 76-82 are allowed.  

IN light of Applicant’s response filed on 7/27/22, the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (U.S. Pat. 7,648,702, of record) neither teach nor suggest specific concentrations of excipients required by the currently amended claims.  The currently amended claims 2.4-3.3mg/ml of NaCl, 9.35-12.75mg/ml of arginine, 25.5-34.5mg/ml of sucrose, and 0.94-1.27mg/ml of sodium phosphate that is equivalent of 42-57mM of NaCl, 44-60 mM of arginine, 2.55-3.45 % of sucrose, 7-9.2mM of sodium phosphate, respectively.  Although general concentration is taught by the ‘702 patent, the ‘702 patent prefers 25mM of arginine, 25mM of phosphate, 100mM of NaCl and 1% of sucrose (note claim 18 at pH 7).  There is no motivation to select the specific concentration combinations as required by the claimed invention.

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 10, 2022 
 
/YUNSOO KIM/Primary Examiner, Art Unit 1644